Citation Nr: 0801886	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-15 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
right shoulder disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a toe disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Fiancée


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and March 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  

The issue of service connection for a toe disorder is 
addressed in the remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  In April 2003, the RO issued a decision which denied the 
veteran's claim seeking service connection for a right 
shoulder disorder.  Although provided notice of this 
decision, the veteran did not perfect an appeal thereof.

2.  Evidence associated with the claims file since the April 
2003 RO decision is cumulative or redundant, and does not 
raise a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for a 
right shoulder disorder.

3.  The veteran is not shown to have a current neck disorder 
related to his active duty service. 




CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right shoulder disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letters dated in August 2003, December 2003, and 
February 2006 advised the veteran of the foregoing elements 
of the notice requirements.  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

I.  Right Shoulder Disorder

In a May 2000 rating decision, the RO denied service 
connection for a right shoulder disorder.  Notice of this 
decision was sent to the veteran that same month, and he did 
not timely file a notice of disagreement thereafter.  The RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  

In April 2003, the RO denied the veteran's claim of 
entitlement to service connection for a right shoulder 
disorder because there was no evidence that the veteran's 
right shoulder disorder was related to service.  Notice of 
this decision was sent to the veteran that same month, and he 
did not timely file a notice of disagreement thereafter.  The 
RO decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 U.S.C.A. § 20.1103.  

In December 2003, the veteran filed a claim to reopen the 
issue of entitlement to service connection for a right 
shoulder disorder.  In a June 2004 rating decision, the RO 
found that the veteran had submitted new and material 
evidence, but that service connection was not warranted 
because the evidence of record did not show that the 
veteran's right shoulder disorder was related to service.  

In August 2004, the veteran again filed a claim for service 
connection for a right shoulder disorder.  In a March 2005 
rating decision, the RO denied the veteran's claim because 
the medical evidence of record did not show that the 
veteran's right shoulder disorder was related to service.  In 
March 2005, the veteran filed a notice of disagreement.  In 
an April 2005 statement of the case and in May 2005, November 
2005, and July 2006 supplemental statements of the case, the 
RO found that the veteran had not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a right shoulder disorder.

In its June 2004 rating decision, the RO found that new and 
material evidence was presented to reopen the veteran's claim 
for entitlement to service connection for a right shoulder 
disorder.  Such a determination, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the April 2003 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

Since the last final decision regarding the veteran's claim 
for service connection for a right shoulder disorder in April 
2003, the RO has received additional post-service medical 
records.  Although new, this evidence is not material in that 
it fails to provide a link between the veteran's current 
right shoulder disorder and his military service.  
Specifically, a review of these records revealed complaints 
of right shoulder pain and a diagnosis of right shoulder 
impingement that the VA physician felt was "likely 
degenerative in nature."  Service connection for a right 
shoulder disorder requires medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
While this evidence is new, it is not material in that it 
fails to establish that the veteran's current right shoulder 
disorder is related to his military service.  Accordingly, 
these records do not raise a reasonable possibility of 
substantiating the veteran's claim for service connection.  
38 C.F.R. § 3.156.

The veteran's representative has argued that a 1996 work-
related right shoulder injury aggravated the veteran's 
service-related right shoulder injury.  However, no medical 
evidence has been submitted since the unappealed April 2003 
decision showing that a right shoulder disorder was diagnosed 
as a result of military service prior to 1996.  

The Board concludes that new and material evidence has not 
been submitted since the April 2003 unappealed RO decision 
which denied service connection for a right shoulder 
disorder.  Thus, the claim for service connection for a right 
shoulder disorder is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

II.  Neck Disorder

Historically, the veteran served on active duty in the Army 
from December 1978 to August 1984.  The veteran contends that 
he injured his neck during service in Germany when he fell 
from a truck in 1981.  At a September 2007 hearing before the 
Board, the veteran testified that when he fell backwards off 
of the truck, his neck hit the ground first.  The veteran 
further testified that he was taken to a military hospital on 
the base.  He was restricted to his barracks thereafter, and 
then was placed on light duty.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253; 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

The veteran's service medical records are silent as to any 
complaints or diagnoses of a neck disorder.  While the 
veteran's service medical records confirm that he did fall 
off of a truck in 1981 which resulted in an injury, the 
records do not reflect any complaints of neck pain.  The 
veteran's service medical records show only that the veteran 
complained of low back pain and headaches.  The report of his 
separation physical examination, dated in June 1984, noted 
that his neck was normal.  

Following his discharge from the service, there are no 
complaints of a neck disorder for many years.  In fact, a 
specifically diagnosed neck disorder is not shown in the 
post-service treatment records.  Moreover, the veteran's 
post-service treatment records do not show a diagnosis of a 
neck disorder due to the veteran's active duty service.

Subsequent to service discharge, there is no showing of 
complaints of a neck disorder for many years after the 
veteran's discharge from the service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Moreover, the post-service medical evidence does not show 
evidence of a current neck disorder related to the veteran's 
active duty service.  See Hickson, 12 Vet. App. at 253.  
Thus, a preponderance of the evidence on file is against the 
veteran's claim for service connection for a neck disorder.  

As the preponderance of the evidence is against the claim for 
service connection for a neck disorder the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a right shoulder 
disorder is not reopened.

Service connection for a neck disorder is denied.


REMAND

The veteran is seeking entitlement to service connection for 
a toe disorder.  After reviewing the veteran's claims folder, 
the Board concludes that additional development is necessary.  
Specifically, the Board believes that a VA examination 
addressing the etiology of the veteran's toe disorder must be 
accomplished.

The veteran's service medical records reveal the veteran's 
complaints of blisters on his feet.  Examination performed at 
that time revealed cracking between his toes and blisters on 
the top of the feet.  The diagnosis was moist feet with 
blisters and fungus.  The veteran also complained of foot 
pain while wearing his boots.  Although the veteran's 
separation examination revealed his feet to be normal, the 
veteran indicated foot trouble on his Report of Medical 
History, completed at that time.

Post-service treatment records reveal the veteran's 
complaints of and treatment for a painful callous on the 
great to of the right foot that ulcerates, painful lumps in 
the medial arch of the left foot, and painful onychomycotic 
and dysphoric toenails.  The diagnoses were ulceration, 
plantar fibromas of the left foot, and onychocryptosis and 
onychomycosis of digits 1, 2, and 3 of the right foot.  In 
June 2004, the veteran underwent a right hallux debridement 
of soft tissue and bone.  In August 2004, the veteran 
underwent excision of a soft tissue mass on the left foot.  
In September 2004, the veteran underwent a zadik matrixectomy 
of digits 1, 2, and 3 of the right foot.

There is no nexus opinion of record that indicates whether 
the veteran's toe disorder is related to service.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  McLendon, 20 
Vet. App. at 83.  The Court further held that types of 
evidence that "indicate" a current disability may be 
associated with service include medical evidence that suggest 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  Id.

Here, there is evidence of symptomatology inservice.  
However, the veteran has not been afforded a VA examination 
specifically addressing whether there is a causal 
relationship between his current toe disorder and his 
military service.  As such, one must be accomplished.

Accordingly, the case is remanded for the following action:

1.  The RO must have the veteran undergo 
an appropriate VA examination to determine 
the current existence and etiology of any 
toe disorder found.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the service and post-service medical 
records, the examiner must state whether 
any diagnosed toe disorder is related to 
the veteran's active duty service.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then re-adjudicate the 
veteran's claim for service connection for 
a toe disorder.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


